Citation Nr: 0910788	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to April 
1978.    


These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This matter was previously before the Board in January 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, a December 
2008 supplemental statement of the case denied the claims, 
which were then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its January 2008 remand as 
requests for additional private medical records were made, 
and the Veteran has been provided with proper notice letters 
as well as a VA examination.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the 
Board will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  A current right knee disability, to include arthritis, 
was initially demonstrated years after service and has not 
been shown by the competent medical evidence of record to be 
causally related to active service. 

2.  The competent clinical evidence of record does not 
establish that the Veteran's current right ankle disability 
is related to active service.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A.  
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Right ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in April 2004 and February 2008.  The letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  The February 
2008 letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although additional notice was provided to the appellant 
after the initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After the notice was provided, the case 
was readjudicated and a supplemental statement of the case 
was provided to the Veteran in December 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  The Board 
notes that the Veteran was provided a VA medical examination 
with opinion and sufficient competent medical evidence is of 
record to make a decision on these service connection claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO sent a letter, dated in March 2008, to Dr. D.S., M.D., 
requesting additional information/treatment reports.  A VA 
Form 119, report of contact, dated in March 2008, indicates 
that Dr. D.S.'s clinic was contacted and that the requested 
medical records could not be provided.  The VA Form 119 also 
noted that the medical records were the property of SSA 
Lawrence, Kansas.  As noted above, records from the SSA have 
been obtained and are associated with the claims file.  In 
light of the foregoing, the Board finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.



Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
right knee and ankle disabilities.  The Veteran indicates 
that he injured his right knee and right ankle in 1975 when 
he tripped and fell down into a gully and twisted his knee 
and ankle.  See Report of VA examination, conducted in 
December 2008.

The Board initially notes that the report of the December 
2008 VA examination reflects diagnoses of old sprain right 
knee and recent tear posterior horn of the medial meniscus 
and old sprain right ankle.  VA X-rays of the right ankle, 
dated in December 2008, reveal an impression of small spur at 
the Achilles insertion.  A MRI of the right knee, dated in 
March 2007, reveals an impression of horizontal tear 
posterior horn, medial meniscus with small joint effusion.  
The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  In light of McClain 
and with the application of resolving reasonable doubt in 
favor of the Veteran, the Board finds that the Veteran has 
current disabilities of the right knee and right ankle.  
38 U.S.C.A. § 5107(b).

A report of an enlistment examination for the Missouri Army 
National Guard, dated in August 1974, reflects a normal 
physical examination.  The corresponding report of medical 
history did not reflect any pertinent complaints.  The report 
of the Veteran's enlistment examination for active service, 
dated in September 1976, also reflects a normal physical 
examination.  On the corresponding report of medical history, 
the Veteran noted that he had a broken leg in 1970.  The 
physician section of the September 1976 report of medical 
history notes that this fracture was healed and that there 
was no sequela.  The Board notes that this report of medical 
history did not indicate which leg was broken.

A service treatment record, dated November 23, 1974, reflects 
that the Veteran complained of an injury to his right knee 2 
days ago.  It was noted that there was no history of previous 
problems regarding his right knee.  Objective examination at 
that time revealed full extension of the right knee and a 
stable leg.  The assessment was right knee pain.  The Veteran 
was given crutches and advised to return Monday morning if he 
was not better.  

A service treatment record, dated March 10, 1977, reflects 
that the Veteran complained of spraining his ankle that 
morning while doing physical training when he fell and hit 
his leg on a log.  The Veteran was sent for a consultation.  
The report of this consultation, also dated March 10, 1977, 
noted that his ankle was iced and tape was applied after 
elevation.  A follow-up, dated the next day, noted that the 
ankle looked good and there was "no S.T. swelling," but the 
Veteran still complained of pain in his mid-shin.  Another 
service treatment record, dated March 12, 1977, noted that 
the Veteran twisted his right ankle several days ago and that 
there was no swelling or tenderness at that time.  It was 
noted that he was provided an Ace bandage.  [With the 
exception of the March 12, 1977 service treatment record, the 
Board notes that these service treatment records regarding 
treatment for an ankle injury do not specify if it was the 
left or right ankle that was being treated.]  

The report of medical examination upon separation from active 
service, dated in March 1978, reflects a normal physical 
examination, to include of the lower extremities.  The 
accompanying report of medical history noted complaints, to 
include foot trouble, but the Veteran denied a "trick" or 
locked knee.  

After service, there is no evidence of continuity of 
symptomatology between the Veteran's discharge from service 
and the initial complaints of pain regarding the right knee 
and right ankle.  The medical evidence of record reflects 
that the Veteran first reported right knee pain in 2004.  See 
VA outpatient treatment report, dated in February 2004 
(noting that he related that he has had some right knee pain 
on and off for several years); see also private consultation 
report, dated in December 2004 (noting complaints of right 
knee and right ankle pain).  The Board also notes a private 
report of medical history and examination, dated in July 
2004, where the Veteran reported bilateral knee pain and 
bilateral foot pain.  This July 2004 report reflects that the 
Veteran stated the he had chronic injuries sustained while in 
the service, but he did not report any specific injuries.  
Further, the Veteran reported a 12 year history of diffuse 
joint pains.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the earliest, 
over a decade elapsed since the Veteran was discharged from 
active service, and before the first pertinent medical 
complaints.

Regarding medical evidence of a nexus to service, the Board 
notes that a VA examiner in December 2008 after reviewing of 
the claims file, taking a pertinent medical history, and 
performing an objective examination, opined that it was less 
likely as not that the Veteran's current right knee and right 
ankle problems are related to his service.  In support of 
this opinion, the VA examiner noted that the Veteran sprained 
his right ankle and right knee 34 years ago while on active 
duty, but he stayed in the service for another year and did 
not again complain of either knee or ankle pain.  The 
December 2008 VA examiner further noted that there is no 
documentation of continuity of symptoms after his release 
from active duty.  The VA examiner also stated that it would 
be unlikely that the Veteran would have tolerated a medial 
meniscus tear for 34 years without obtaining any treatment.  
It was then added that if that had happened, one would expect 
more extensive changes in the MRI appearance of the right 
knee.  See March 2007 MRI of the right knee (revealing an 
impression of horizontal tear posterior horn, medial meniscus 
and small joint effusion).  Similarly, the VA examiner noted 
that with persistent symptoms in the right ankle for 34 
years, arthritic changes would be expected.  See December 
2008 VA X-rays of the right ankle (noting that joint spaces 
were within normal limits).

The Board finds the December 2008 VA examination report to be 
probative evidence against the Veteran's service connection 
claims as the VA examiner reviewed the claims file, to 
include the pertinent service treatment records.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file is an important factor 
in assessing the probative value of a medical opinion).  
Additionally, the Board finds the December 2008 VA 
examination report to be probative as the VA examiner 
performed a physical examination and supplied a thorough 
rationale for the above opinion, as previously discussed.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that 
the probative value of a physician's opinion is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion"); see also Prejean, 
13 Vet. App. at 448-49 (finding that the thoroughness and 
detail of the opinion is important when assessing its 
probative value).

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case regarding the service 
connection claim for right knee disability.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of arthritis within the applicable 
time period.  Inasmuch, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In light of evidence of record, the Board finds that service 
connection is not warranted for right knee disability and 
right ankle disability.  Moreover, there is no competent 
clinical evidence of record, VA or private, linking the 
Veteran's current right knee and/or right ankle disabilities 
to service.

The Board acknowledges the Veteran's statements that his 
current right knee and right ankle problems are due to 
service.  However, the Veteran has not been shown to possess 
the requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the right knee and right ankle disabilities 
in question do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.


The Board acknowledges that the Veteran was awarded 
disability benefits by the SSA.  In a January 2006 decision, 
the SSA determined the Veteran to be unable to seek and 
maintain gainful employment due to medical evidence 
establishing that the claimant has medically determinable 
severe cervical and lumbar spine conditions, a left foot 
osteomyelitis, diabetes mellitus, and bilateral carpal tunnel 
syndrome.  However, while SSA records and other disability 
records are "pertinent" to VA claims, they are not 
controlling for VA determinations.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, in the 
present case, the available SSA decision/records do not 
reflect that that agency awarded disability benefits due to 
right knee and/or right ankle disability.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for right knee disability and right ankle 
disability. 


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for right ankle disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


